t c memo united_states tax_court katrina e taylor and avery taylor petitioners v commissioner of internal revenue respondent docket no filed date katrina e taylor and avery taylor pro sese deborah aloof and bradley hiller bentley student for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioners’ federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 the 1all statutory references are to the internal_revenue_code code in effect continued issues for decision are whether petitioners are entitled to deduct car and truck expenses reported on their schedule c profit or loss from business and whether they are liable for an accuracy-related_penalty we resolve both issues in respond- ent’s favor findings_of_fact the parties filed a stipulation of facts with accompanying exhibits that is incorporated by this reference petitioners resided in west virginia when they filed their petition during the three years preceding the tax_year in issue petitioner husband avery taylor operated as a sole_proprietorship aw recycling a recy- cling business he transported products intended for recycling using a specialized truck petitioners reported the income and expenses of this business on schedules c for they reported gross_profit of dollar_figure and a net_loss of dollar_figure of their reported expenses dollar_figure represented car and truck expenses for they reported gross_profit of dollar_figure and a net_loss of dollar_figure of their reported expenses dollar_figure represented car and truck expenses for they reported gross_profit of dollar_figure and a net_loss of dollar_figure of their reported expenses continued for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar dollar_figure represented car and truck expenses petitioner wife katrina taylor testified that the aw recycling business terminated in during mrs taylor allegedly also operated a billing services business called long-term care billing solutions ltc she testified that she sought out healthcare providers mainly nursing homes and hospitals and offered to review their customer accounts she allegedly proposed to prospective clients that if she collected on any past-due accounts they would pay her a percentage of the amount collected mrs taylor testified that she began her ltc activity in and continued it through but petitioners did not include with their or return a distinct schedule c for the ltc activity rather mrs taylor testified that she included ltc’s income and expenses consisting mostly of alleged car and truck expenses on the schedules c for aw recycling those schedules c did not indicate which income and expenses were attributable to which business petitioners timely filed their federal_income_tax return reporting dollar_figure of taxable wages attributable chiefly to mrs taylor’s full-time employ- ment at the jefferson memorial hospital they included in this return a schedule c for ltc that reported zero gross_receipts and total expenses of dollar_figure includ- ing dollar_figure of car and truck expenses after taking into account that dollar_figure net loss the standard_deduction and personal exemptions petitioners’ return showed zero income_tax_liability and claimed an earned_income_tax_credit eitc of dollar_figure and an additional_child_tax_credit of dollar_figure the irs selected petitioners’ return for examination it disallowed the deduction for car and truck expenses on the grounds that petitioners had failed to substantiate these expenses and that the expenses if substantiated would consti- tute nondeductible startup costs of a new business after increasing petitioners’ net_income to reflect this disallowance the irs determined an income_tax_liability of dollar_figure as a corollary of these adjustments the irs decreased petitioners’ eitc and additional_child_tax_credit to zero on date the irs sent petitioners a timely notice_of_deficiency for that determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure petitioners timely sought re- determination in this court opinion the irs’ determinations in a notice_of_deficiency are generally presumed correct though the taxpayer can rebut this presumption rule a 290_us_111 petitioners do not contend that the burden_of_proof should shift to respondent under sec_7491 and if they had ad- vanced this contention it would lack merit they thus bear the burden_of_proof deductions are a matter of legislative grace the taxpayer bears the burden of proving that reported business_expenses were actually paid and were ordinary and necessary sec_162 rule a taxpayers bear the burden of substan- tiating the expenses underlying their claimed deductions by keeping and produ- cing records sufficient to enable the irs to determine the correct_tax liability sec_6001 503_us_79 sec_1_6001-1 e income_tax regs the failure to keep and present such records counts heavily against a taxpayer’s attempted proof rogers v commissioner tcmemo_2014_ 108_tcm_39 sec_274 imposes relatively strict substantiation requirements for de- ductions claimed for among other things listed_property under sec_280f listed_property includes any passenger_automobile no deduction is allowed under sec_274 unless the taxpayer substantiates by adequate rec- ords or by sufficient evidence corroborating her own statements the amount time and place and business_purpose for each expenditure sec_1_274-5t b and c temporary income_tax regs fed reg date a car and truck expenses because passenger automobiles constitute listed_property petitioners’ re- ported car and truck expenses are subject_to the heightened substantiation require- ments described above see fernandez v commissioner tcmemo_2011_ to satisfy these requirements the taxpayer generally must keep a contemporaneous mileage log or a similar record such as a diary or trip sheets that substantiates the extent to which the vehicle was actually used for business rather than personal purposes see 53_tc_269 flake v commissioner tcmemo_2014_76 sec_1_274-5t temporary income_tax regs supra lacking contemporaneous_records the taxpayer must produce other credible_evidence sufficient to corroborate his or her own statements concerning business use sec_1_274-5t b and c tempo- rary income_tax regs supra petitioners reported on their schedule c car and truck expenses of dollar_figure at trial petitioners produced a spreadsheet showing mileage allegedly driven in four vehicles a toyota camry a cadillac escalade a volkswagen jetta and a bmw mrs taylor admitted at trial that none of these vehicles was used exclusively for business purposes in we note initially that petitioners’ trial evidence differed significantly from their tax reporting petitioners attached to their return form_4562 depre- ciation and amortization on which they listed only two vehicles and reported that each was used for business purposes on this form_4562 they reported big_number business miles with big_number business miles driven by the first vehicle and big_number by the second their trial spreadsheet shows the same number of alleged business miles big_number but divided among four vehicles rather than two mrs taylor allegedly used the four vehicles to visit prospective clients and market her services by distributing a one-page promotional flier she testified that before she had sought clients chiefly in west virginia but in she allegedly attempted to expand her business by seeking clients in other states in- cluding some as distant as connecticut new jersey and south carolina the spreadsheets petitioners produced at trial purport to show that mrs taylor during made distinct trips between petitioners’ residence in martinsburg west virginia and the prospective client sites each entry has a date a destination beginning and ending odometer readings total miles driven and a description of the work allegedly performed in each instance the descrip- tion of that work was identical distribute informational brochures market for a variety of reasons we did not find these spreadsheets or mrs taylor’s testimony to be credible_evidence first it is clear that these spreadsheets were not prepared contemporaneously with her alleged travel she testified that she had recently created the spreadsheets using notes of beginning and ending odometer readings that she had kept during but she did not produce at trial either these notes or any other contemporaneous record of her travel second none of the spreadsheet entries shows the time she actually spent at any destination or the specific activity she performed there all that appears is the vague and generic phrase distribute informational brochures market which was repeated for every one of the alleged trips we find that this description does not constitute sufficient evidence corroborating her own statements as to the amount time and place and business_purpose for each expenditure see sec_274 sec_1_274-5t b and c temporary income_tax regs supra third we discern in these spreadsheets numerous internal inconsistencies that make them unreliable these include the following on several occasions the ending odometer reading for a trip is higher than the beginning odometer reading for the next succeeding trip for example the january entry for the camry shows an ending odometer reading of big_number but the subsequent entry on january shows a starting odometer reading of big_number the number of miles allegedly driven both on individual trips and collec- tively seems obviously inflated the march entry for the camry shows that mrs taylor drove big_number miles in a single day to accomplish this feat she would have had to drive at an average speed of miles per hour for consecutive hours while still squeezing in time for rest stops and a client meeting on other days she allegedly made one-day round trips of big_number miles big_number miles big_number miles big_number miles big_number miles big_number miles big_number miles and big_number miles the average length of her alleged trips was miles we are not persuaded that mrs taylor could have taken full-day trips of this length while concur- rently holding a full-time job at jefferson memorial hospital many spreadsheet entries show significantly different mileage for round trips to the same destination for example the may and june entries for the escalade show mrs taylor’s destination as charleston south carolina the first entry shows a round trip of big_number miles and the second shows a round trip of big_number miles she could not explain the 200-mile difference many spreadsheet entries show vastly different mileage for trips to desti- nations within the same state for example entries for the escalade show a mile round trip to absecon new jersey and a big_number mile round trip to mount holly new jersey petitioner acknowledged that these new jersey cities are not miles apart finally the spreadsheets frequently show multiple trips a few days apart to destinations in the same state for example during the 30-day period begin- ning may entries for the escalade show five round trips each averaging more than miles to different destinations in new jersey during the six-week period beginning august entries for the bmw show five round trips each averaging more than big_number miles to different destinations in south carolina to avoid wasting time and money mrs taylor presumably could have arranged to visit multiple prospective clients on a single trip she had no plausible explana- tion as to why she did not do this petitioners offered no credible_evidence to explain these inconsistencies and improbabilities mrs taylor repeatedly asserted that her spreadsheets were accur- ate but we are not obligated to accept such self-serving testimony see 87_tc_74 because petitioners have come up far short of meeting the strict substantiation requirements of sec_274 we con- clude that they are not entitled to deduct any of their reported car and truck expen- ses 2respondent alternatively contends that any vehicle costs deemed substan- tiated would constitute nondeductible startup costs of a new business see sec_195 requiring capitalization of costs incurred during startup_period in sup- port of this contention respondent notes that mrs taylor reported no gross re- ceipts for ltv for and could not establish that ltv as opposed to aw re- cycling had any gross_receipts during because petitioners have not come close to substantiating their reported car and truck expenses we need not address respondent’s alternative position b penalties the code imposes a penalty on the portion of any underpayment_of_tax attributable to n egligence or disregard of rules or regulations or a ny sub- stantial understatement of income_tax sec_6662 and b and negli- gence includes any failure to make a reasonable attempt to comply with the internal revenue laws sec_6662 an understatement of income_tax is sub- stantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 under sec_7491 respondent bears the burden of production with respect to the liability of an individual for any penalty see 116_tc_438 no penalty is imposed with respect to any portion of an underpayment if the taxpayer acted with reason- able cause and in good_faith with respect thereto sec_6664 the taxpayer bears the burden of proving reasonable_cause and good_faith higbee t c pincite respondent has met his burden of production with respect to petitioners’ negligence and disregard of rules and regulations petitioners claimed nearly dollar_figure of deductions for which they had wholly inadequate substantiation the mileage spreadsheets they offered were not prepared contemporaneously and many of the entries were internally inconsistent improbable and inflated petitioners have not demonstrated that these failures were due to reasonable_cause we find that the entirety of petitioners’ underpayment for dollar_figure was attributable to negligence because the tax_liability reported on their return was zero petitioners’ understatement of income_tax exceeds dollar_figure which is greater than of the tax required to be shown on the return dollar_figure thus the underpayment is alternatively attributable to a substantial_understatement of in- come tax for which they have not shown reasonable_cause to reflect the foregoing decision will be entered for respondent
